UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52747 NEOLOGIC ANIMATION INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejian, P.R. China N/A (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 162,729,000 common shares issued and outstanding as of August 14, 2013. PART I – FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of Neologic Animation Inc., included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. 2 Neologic Animation Inc. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets Cash and cash equivalents $ 94,826 $ 94,906 Total assets 94,826 94,906 Liabilities and Stockholders' Deficit Current liabilities Accounts payable and accrued expenses $ 50,067 $ 41,417 Due to related parties 685 685 Short-term loan - third party 181,998 166,900 Short-term loan - related party 21,000 21,000 Total liabilities 253,750 230,002 Commitments and Contingencies Stockholders' Deficit Preferred stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par value, 400,000,000 shares authorized, 185,000,000 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively 1,850 1,850 Paid-in deficit (1,840) (9,685) Accumulated other comprehensive income 67 67 Subscription receivable (50,000) (50,000) Accumulated deficit (109,001) (77,328) Total stockholders' deficit (158,924) (135,096) Total liabilities & stockholders' deficit $ 94,826 $ 94,906 The accompanying notes are an integral part of theseunaudited financial statements. 3 Neologic Animation Inc. (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended For the Three Months Ended For the Six Months Ended For the Six Months Ended For the Period From May4, 2011 (inception) to June 30, June 30, June 30, June 30, June 30, Revenue $ - $ - $ - $ - $ - Operating expenses General and administrative 17,102 27,480 23,339 27,494 92,901 Operating loss (17,102) (27,480) (23,339) (27,494) (92,901) Other income (expenses): Interest income 32 1 70 1 99 Interest expense (4,232) (1,097) (8,404) (1,097) (16,199) Total other expenses, net (4,200) (1,096) (8,334) (1,096) (16,100) Net loss $ (21,302) $ (28,576) $ (31,673) $ (28,590) $ (109,001) Other Comprehensive Income Foreign currency translation gain - 6 - 1 67 Total comprehensive loss $ (21,302) $ (28,570) $ (31,673) $ (28,589) $ (108,934) Earnings per common share - basic and diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted-average common shares outstanding, basic and diluted 185,000,000 85,000,000 185,000,000 11,373,626 The accompanying notes are an integral part of theseunaudited financial statements. 4 Neologic Animation Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended For the Six Months Ended For period from May 4, 2011 (inception) to June 30, June 30, June 30, Cash Flows From Operating Activities Net loss $ (31,673) $ (28,590) $ (109,001) Adjustments to reconcile net loss to net cash used in operating activities Donated rent and services 4,500 1,500 10,500 Imputed interest 3,345 708 7,330 Changes in operating assets and liabilities: Accounts payable and accrued expenses 8,650 24,688 29,101 Net cash used in operating activities (15,178) (1,694) (62,070) Cash Flows From Financing Activities Advances from related party - 1,985 685 Proceeds from notes payable 15,098 - 139,498 Cash contributions from shareholders - - 16,646 Net cash provided by financing activities 15,098 1,985 156,829 Effect of exchange rate changes on cash - 1 67 Net increase (decrease) in cash and cash equivalents (80) 292 94,826 Cash and cash equivalents, beginning of period 94,906 1,976 - Cash and cash equivalents, end of period $ 94,826 $ 2,268 $ 94,826 Supplemental information: Income tax paid $ - $ - $ - Interest paid - - - Non-cash investing and financing activities: Shares issued under reverse merger for assumption of accounts payable $ - $ 20,966 $ 20,966 Shares issued under reverse merger for assumption of notes payable - 42,500 42,500 Shares issued under reverse merger for assumption of notes payable – related party - 21,000 21,000 The accompanying notes are an integral part of theseunaudited financial statements. 5 Neologic Animation Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 – NATURE OF OPERATIONS Neologic Animation Inc. (“Neologic” or the “Company”) was incorporated in the State of Nevada on January 26, 2006. The Company is a Development Stage Company. The Company’s principal business is an educational software company in the People’s Republic of China. The Company is focused in educational software development and marketing company; currently developing a website to be marketed as “Naniya World” for primary school students in China. The website’s goal is to educate children on how to develop and hone their creative skills through interactive educational games that incorporate Adobe Flash. The games incorporate a curriculum that has been developed by some of China’s top professors and child psychology experts. It sets itself apart from other after school programs in China because it deviates from the traditional methods of Chinese education. The Company’s mission is to inspire every child in China to become the best student they can possibly be by showing them that learning is fun. Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements fortheyear ended December 31,2012 as reported in the Form 10-K have been omitted. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. The Company’s fiscal year-end is December 31. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company regularly evaluates estimates and assumptions related to donated expenses and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Earnings (Loss) Per Common Share Basic EPS is computed by dividing earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method for options and warrants and the if-converted method for convertible preferred stock and convertible debt. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. The Company currently does not have any dilutive financial instruments outstanding. 6 Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasional transactions may occur in a foreign currency. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amounts expected to be realized. Recent Accounting Pronouncements The Company does not expect the adoption of any other recently issued accounting pronouncements to have a significant effect on its financial position or results of operations. Subsequent Events The Company evaluated subsequent events through the date the financial statements were issued for disclosure consideration. NOTE 3 – GOING CONCERN These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. Since inception, the Company has not generated revenues and has not paid any dividends and is unlikely to either pay dividends or generate revenues in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing, the Company’s success in acquiring interests in properties that have economically recoverable reserves, and the attainment of profitable operations. As at June 30, 2013 , t he Company has a working capital deficit, generated no revenues since inception, and has an accumulated deficit totaling $109,001 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. T hese financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 4 – RELATED PARTY TRANSACTIONS As June 30, 2013 and December 31, 2012, the Company was indebted to a current director and a current officer in the amount of $21,000 representing cash advances and expenses paid on behalf of the Company. The balances consist of advances that are non-interest bearing, unsecured and due on demand. 7 NOTE 4 – RELATED PARTY TRANSACTIONS (CONTINUED) During the six months ended June 30, 2013 and 2012, the Company recognized $4,500 and $1,500, respectively, for donated rent and services. These amounts were charged to operations and recorded as additional paid-in capital. NOTE 5 – NOTES PAYABLE As of June 30, 2013 and December 31, 2012, the Company had non-interest bearing loans totaling $181,998 and $166,900, respectively. These loans are unsecured and due on demand. During the six months ended June 30, 2013 and 2012, the Company recorded imputed interest in the amount of $3,345 and $708, respectively, on these non-interest bearing loans and recorded as additional paid-in capital. NOTE 6 – SUBSEQUENT EVENTS On August 7, 2013, the Company entered into a securities purchase agreement with Asher Enterprises, Inc. Under the terms of the agreement the Company issued an 8% convertible promissory note, in the aggregate principal amount of $63,000, which note matures on May 9, 2014 and may be converted into shares of the Company’s common stock at any time after 180 days from August 7, 2013, subject to adjustments as further set out in the note. The conversion price shall be at a variable conversion rate of 58% multiplied by the market price, being the average of the lowest three trading prices for the Company’s common stock during the 10 trading day period ended on the latest complete trading day prior to the conversion date, subject to adjustments as further set out in the note. The Company has the right to prepay the note within 60 days of August 7, 2013, in consideration of the payment of an amount equal to 130%, multiplied by the sum of the then outstanding principal amount of the note plus accrued and unpaid interest on the unpaid principal. 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in US Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms we", "us", "our" and "our company" mean Neologic Animation Inc., and our wholly-owned subsidiary, Full East International Limited., a British Virgin Islands company and Full East's wholly owned subsidiary, Hangzhou Naniya Technology Co. Ltd., a People's Republic of China company and Hangzhou Xuerun Education & Technology Ltd. a People's Republic of China Company of which Full East holds a controlling contractual interest, unless otherwise indicated. Corporate Overview We were incorporated in the State of Nevada on January 26, 2006 under the name "Henix Resources, Inc.". Our original business was as an exploration stage corporation engaged in the search for mineral deposits or reserves which are not in either the development or production stage. On December 16, 2010, we changed our name to "China Forest Energy Corp." by way of a merger with our wholly-owned subsidiary China Forest Energy Corp. which was formed for the sole purpose of the change of name. In addition to our change of name, we effected a 9 for 1 forward split of our authorized and issued and outstanding common shares. Our preferred shares were not affected by the stock split. On November 18, 2011, we received consent resolutions from our directors and officers, and the holder of 54.3% of our issued and outstanding securities, to change our name to " Narnia Corp.", to reduce the authorized capital to 400,000,000 shares of common stock with a par value $0.00001 and to effect a 9:1 forward stock split of our issued and outstanding shares of common stock. Upon effect of the forward stock split, our issued and outstanding shares of common stock increased to 162,729,000 shares of common stock with a par value of $0.00001. The change of name and decrease to our authorized capital became effective with the Nevada Secretary of State on January 18, 2012. The stock split became effective with Financial Industry Regulatory Authority on January 25, 2012. On May 7, 2012, we filed Articles of Merger with the Nevada Secretary of State to change our name from "Narnia Corp." to "Neologic Animation Inc.", to be effected by way of a merger with our wholly-owned subsidiary Neologic Inc., which was created solely for the name change. The name change became effective on May 11, 2012 upon approval from the Financial Industry Regulatory Authority.Our CUSIP number is 64049V 100. Effective May 14, 2012, we acquired Full East International Limited, a British Virgin Islands corporation. Through its subsidiaries Full East provides a range of goods and services in the areas of information technology and interactive education. The acquisition was carried out in accordance with a share exchange agreement dated May 7, 2012 among our company, Full East, and the selling shareholders of Full East. 9 Full East was incorporated in the British Virgin Islands on May 4, 2011. It has the expertise in the business of providing advisory and services in developing, marketing, and distributing educational cards used as a tool to educate children through the means of online games. Full East has one wholly owned subsidiary, Hangzhou Naniya Technology Co., Ltd., a wholly-owned foreign enterprise established on July 7, 2011, and organized under the laws of the People’s Republic of China. Naniya's main business is information technology consulting, technology and project planning; as well as non-cultural education and training for children and adults; computer software, technology development, technical services and technical advice. Full East also holds a controlling contractual interest in Hangzhou Xuerun Education & Technology, Ltd. Xuerun was incorporated in the City of Hangzhou, Province of Zhejiang, PRC on July 5, 2011. Xuerun's main business is the creation of online educational games for students who are in primary school and middle school in China. Xuerun is in the development and creation of a website to educate children as to how to develop and hone their creative skills through interactive educational games that incorporate Adobe Flash. The games incorporate a curriculum that has been developed by some of China’s top professors and child psychology experts. It sets itself apart from other after school programs in China because it deviates from the traditional methods of Chinese education, which rely heavily on repetition and memorization, causing children to act in a generally conformist manner and to have similar thought processes. By stimulating the child’s thought processes; the child’s attention is focused on the subject at hand. Prior to the closing of the share exchange agreement dated May 7, 2012 our fiscal year end was April 30. Subsequent to the closing, our fiscal year end changed to December 31. We maintain our business offices at Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejiang, People's Republic of China and our telephone number is (86) 1 Current Business Pursuant to our acquisition of Full East on May 14, 2012, we are now an online gaming and educational company that plans to provide interactive web based educational content and online games to primary school students. Our flagship product is Naniya World, an after school education website for primary school students in China. The website, www.kkl123.com, which incorporates many aspects of the educational experience together with an interesting and fun approach to learning to help teach children and maintain their focus on their studies. The website adopts Flash games to explain subject knowledge in an exciting manner, and is designed in a way that will cover areas of human intelligence that is necessary for children to conquer in their early primary school years. The games are designed to be interactive and incorporate an entire community of users that can interact with each other in social and educational ways. Naniya World is focused on cultivating students’ independent learning capacity as well as their self-development capacity in order to foster creative and productive thought processes. Subjects covered on the website range from art and music to science and math to language to cultural education. The program is extremely well thought out and is developed by top professors and educators in China. It sets itself apart from other after school programs in China because it deviates from the traditional ways of Chinese education, which incorporate dull and boring ways of educating which do not inspire the child’s thought process but rather focus on memorization and teach children to act in generally the same manner and have similar thought processes. By stimulating the child’s thought process, the child’s attention is focused on the subject at hand. The core of Naniya World’s products and services is its website which has several modules that incorporates after-school education and interactive games, allowing the student to become part of the story and keeping the child on the subject matter. The modules not only focus on creating an atmosphere of quality education, but also focus on developing good study habits among other useful habits. 10 Marketing of the website will initially occur in the Yangtze River Delta, incorporating the Zhejiang, Jiangsu Hangzough, and Shanghai regions. After stable revenue is generated and word of mouth gets out, our company will focus on developing its efforts in the Pearl River Delta in South China. Later on, marketing will occur in other areas of the east coast of China, including Beijing, Tianjin and other port cities. Marketing will be focused towards parents rather than children. We will form partnerships with after school training centers in the aforementioned areas and will form agreements with them so they can use the website during their lessons. On August 7, 2013, we entered into a securities purchase agreement with Asher Enterprises, Inc. Under the terms of the agreement our company issued an 8% convertible promissory note, in the aggregate principal amount of $63,000, which note matures on May 9, 2014 and may be converted into shares of our company’s common stock at any time after 180 days from August 7, 2013, subject to adjustments as further set out in the note. The conversion price shall be at a variable conversion rate of 58% multiplied by the market price, being the average of the lowest three trading prices for our company’s common stock during the 10 trading day period ended on the latest complete trading day prior to the conversion date, subject to adjustments as further set out in the note. Our company has the right to prepay the note within 60 days of August 7, 2013, in consideration of the payment of an amount equal to 130%, multiplied by the sum of the then outstanding principal amount of the note plus accrued and unpaid interest on the unpaid principal. Plan of Operations Cash Requirements We have little cash on hand, no financing arrangements and no lines of credit or other bank financing arrangements. There can be no assurance that we will be able to close any financing and if we do close any financings, there can be no assurance that they will be sufficient to meet our needs for the upcoming 12 months. In order to execute our business plan, we estimate that we will require approximately $1,100,000 over the next 12 months. However, we estimate that we will require approximately $70,000 in order to sustain our basic operations and meet our public reporting requirements for the same 12 month period. In the event that we are unable to raise sufficient financing to execute our business plan, we will downscale our business plan and operations as required by our budgetary limitations. Our working capital requirements are expected to increase in line with the growth of our business. We estimate that our expenses over the next 12 months will be approximately $1,100,000 as described in the table below. These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital from shareholders or other sources Description Estimated Completion Date Estimated Expenses Legal and accounting fees 12 months 80,000 Website and app development 4 months 175,000 Management and consulting costs 12 months 275,000 Marketing 8 months 400,000 Acquisition of fixed assets 12 months 100,000 General and administrative expenses 12 months 70,000 Total 11 We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through advances and loans from shareholders and related parties. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to developmental expenses associated with a start-up business. (ii) expansion of server facilities, technical support, and related infrastructure; and (iii) expansion of our marketing campaign. We intend to finance these expenses with further issuances of securities, and debt issuances. We require additional capital and generate revenues to meet both our immediate, short-term, long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to sustain our operations, develop our business, or take advantage of prospective new business endeavours or opportunities, which could significantly and materially restrict our business operations or cause our business to fail. We currently do not have a specific plan of how we will obtain such funding; however, we anticipate that additional funding will be in the form of equity financing from the sale of our common stock. We have and will continue to seek to obtain short-term loans from our directors, although no future arrangement for additional loans has been made. We do not have any agreements with our directors concerning these loans. We do not have any arrangements in place for any future equity financing. Inflation Inflation and changing prices have not had a material effect on our business and we do not expect that inflation or changing prices will materially affect our business in the foreseeable future. However, our management will closely monitor the price change in travel industry and continually maintain effective cost control in operations. Results of Operations We have not generated any revenue since inception and are dependent upon obtaining financing to pursue our business activities. For these reasons, our auditors believe that there is substantial doubt that we will be able to continue as a going concern. Our operating results for the three and six month periods ended June 30, 2013 and 2012 and for the period from May 4, 2011 (inception) to June 30, 2013 are summarized as follows: Three Months Ended June 30, Three Months Ended June 30, 2012 Six Months Ended June 30, Six Months Ended June 30, Period from May 4, 2011 (Inception) to
